Citation Nr: 1628058	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2012, a statement of the case was issued in June 2014, and a substantive appeal was received in July 2014.


FINDING OF FACT

The record is at least in equipoise as to whether the Veteran's current tinnitus was manifested during the Veteran's period of active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (stating that lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as tinnitus (as an organic disease of the nervous system), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The Veteran claims tinnitus due to in-service noise exposure.  His military occupational specialty (MOS) was a motor vehicle operator in the United States Marine Corps.  He had active service in the Republic of Vietnam.  

The evidence of record establishes that the Veteran had noise exposure during his active service consistent with the circumstances of such service.  Additionally, there is post-service competent evidence of tinnitus.  As such, the first two elements of service connection are established.  Turning to the third element, a May 2012 VA examiner and June 2014 VA examiner provided negative etiological opinions pertaining to the Veteran's tinnitus in light of the Veteran's assertion that his tinnitus had begun in approximately 2000, decades after separation from service.  

The Board notes, however, that the May 2012 VA examination report reflects the notation that the Veteran reported that the date and circumstances of the onset of tinnitus was while he was serving in Vietnam.  The notation regarding a date of onset approximately 12 years prior was also contained within the opinion.  

Despite the fact that the Veteran submitted his claim for compensation many years after separation from service and there are no post-service treatment records reflecting tinnitus, the Board finds the Veteran's lay assertions of experiencing tinnitus since service to be consistent with his MOS in service.  The Veteran is competent to attest to problems with ringing in his ears, and the Board finds these assertions to be credible in this regard.  The Board finds the evidence is in equipoise with respect to whether his tinnitus is related to his active service.  Furthermore, the Board notes that in the case of chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  As indicated, tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health (Oct. 4, 1995); 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the third element of service connection has been established and service connection is warranted for tinnitus.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


